Russell, J.
1. The motion to dismiss the writ of error can not be entertained; for in the court below there was no objection to the brief of evidence. “Where the judge has finally passed on. the merits of a motion for a new trial and parties have raised no question as to the sufficiency of the approval of the grounds of such motion, or of the approval of the brief of evidence, or of the filing of such motion or brief, . . no question as to these matters shall be entertained by the reviewing courts unless first raised and insisted on before the trial judge.” Acts of 1911, p. 149, section 3.
2. Though there was conflict in the evidence as to the consideration of the note upon which the suit was brought, and as to whether it had been paid, there was sufficient evidence to authorize the verdict; and therefore it was not error to refuse a new trial. . Judgment affirmed.